IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                 RENDERED: AUGUST 18, 2022
                                                      NOT TO BE PUBLISHED


               Supreme Court of Kentucky
                                2021-SC-0225-MR

JAMES LANG                                                             APPELLANT


                    ON APPEAL FROM COURT OF APPEALS
V.                           NO. 2020-CA-1477
                        JEFFERSON CIRCUIT COURT
                            NO. 12-CR-003625



HONORABLE ERIC HANER, JUDGE,                                             APPELLEE
JEFFERSON CIRCUIT COURT

AND

COMMONWEALTH OF KENTUCKY                               REAL PARTY IN INTEREST

                  MEMORANDUM OPINION OF THE COURT

                                   AFFIRMING

      This is an appeal from the Court of Appeals’ decision denying a writ of

prohibition to the Jefferson Circuit Court. James Lang, the Appellant, sought

the writ to require the Jefferson Circuit Court to dismiss his indictment for

receiving stolen property over $500 but under $10,000 and giving a peace

officer a false name or address. Lang’s basis for the writ is the indictment was

issued in 2012 and since that time he has not been brought to trial, i.e., his

right to a speedy trial under the 6th Amendment of the U.S. Constitution and

Section 11 of Kentucky’s Constitution has been violated. The Court of Appeals

denied the writ first, because the record did not demonstrate Lang had ever

asserted his right to speedy trial to the trial court nor did the record disclose
any reasons which might justify the delay; and second, because violations of a

speedy trial right are remediable by direct appeal. We affirm.

                        I.     Facts and Procedural Posture

      Lang was arrested on September 15, 2012. He was incarcerated in the

Louisville Metro Department of Corrections. On November 28, 2012, the

Commonwealth in Jefferson Circuit Court obtained an indictment against Lang

for receiving stolen property over $500 and under $10,000, and for giving a

peace officer a false name or address. This indictment was unrelated to his

September arrest. Lang asserts a detainer has been in place against him since

November 28, 2012, on this indictment. The Commonwealth, however, has

noted Lang is currently serving a twenty-year sentence for escape and being a

persistent felony offender in the first degree. See Lang v. Commonwealth, No.

2020-SC-0045-MR, 2022 WL 574453 (Ky. Feb. 24, 2022). On January 5, 2021,

Lang filed for a writ of prohibition in the Court of Appeals based on the

violation of his right to speedy trial.

      The Court of Appeals noted the approximately eight-year delay in

bringing Lang to trial is presumptively prejudicial, but concluded

      based on the limited record in this matter, there is no information
      before this Court with respect to the reasons for the delay or
      whether the petitioner has asserted his right to a speedy trial in
      the Jefferson Circuit Court. Accordingly, this Court holds that
      petitioner has failed to demonstrate a violation of his right to a
      speedy trial which necessitates the issuance of a writ of
      prohibition.

      Further, appellant would have a remedy by appeal if he is
      convicted in this matter.

      We now address the merits of the appeal.
                                          2
                             II.    Standard of Review

       There are two classes of writs of prohibition. The first class involves those

matters when a circuit court is alleged to be acting outside or beyond its

jurisdiction. The second class involves issues when a circuit court is alleged to

be acting erroneously within its jurisdiction. Grange Mut. Ins. Co. v. Trude, 151

S.W.3d 803, 808 (Ky. 2001). In the seminal decision of Hoskins v. Maricle, we

held

       A writ of prohibition may be granted upon a showing that (1) the
       lower court is proceeding or is about to proceed outside of its
       jurisdiction and there is no remedy through an application to an
       intermediate court; or (2) that the lower court is acting or is about
       to act erroneously, although within its jurisdiction, and there
       exists no adequate remedy by appeal or otherwise and great
       injustice and irreparable injury will result if the petition is not
       granted.

150 S.W.3d 1, 10 (Ky. 2004), as modified on denial of reh'g (Dec. 16, 2004).

“One seeking a writ when the lower court is acting ‘outside of its jurisdiction’

need not establish the lack of an adequate alternative remedy or the suffering

of great injustice and irreparable injury.” Goldstein v. Feeley, 299 S.W.3d 549,

552 (Ky. 2009). On the other hand, we have stringently emphasized that, as to

the second class of writs, lack of an adequate remedy by appeal is “the one

requirement that is set in stone and unavoidable.” Gilbert v. McDonald-

Burkman, 320 S.W.3d 79, 85 (Ky. 2010).

       A denial of writ is reviewed by this Court for an abuse of discretion. “That

is, we will not reverse the lower court’s ruling absent a finding that the

determination was arbitrary, unfair, or unsupported by sound legal principles.”



                                         3
Appalachian Racing, LLC v. Commonwealth, 504 S.W.3d 1, 3 (Ky. 2016)

(internal citation and quotation omitted).

                                    III.   Analysis

      The Court of Appeals’ secondary holding that Lang did not lack an

adequate remedy by appeal demonstrates the lower court analyzed Lang’s

petition for a writ under the second class of writs. We agree with the lower

court that the paucity of evidence and available remedy on appeal precludes

issuing the writ.

      The lower court cited Goncalves v. Commonwealth, 404 S.W.3d 180 (Ky.

2013), Tackett v. Commonwealth, 445 S.W.3d 20 (Ky. 2014), and Henderson v.

Commonwealth, 563 S.W.3d 651 (Ky. 2018), to demonstrate that speedy trial

violations are considered on direct appeal. There is no need for extrapolation.

Appellate courts may remedy violations of the right to speedy trial on direct

appeal and that remedy precludes a writ of prohibition of the second class.

Gilbert, 320 S.W.3d at 85.

      We also cannot say the Court of Appeals abused its discretion in

determining the record was not developed enough to sustain issuance of the

writ. “[A]ny inquiry into a speedy trial claim necessitates a functional analysis

of the right in the particular context of the case[.]” Barker v. Wingo, 407 U.S.

514, 522 (1972). Having reviewed the record, Lang has not attached anything

which might tend to prove that he has ever asserted his desire for a speedy trial

to the trial court, orally or written; nor is there any record that the trial court

has ever considered such a motion and rejected it. See Smith v. Com., 636

                                           4
S.W.3d 421, 445 (Ky. 2021) (noting assertion of speedy trial right both orally

and in writing is a factor to consider in analysis). He has not attached a motion

to dismiss for violations of said right either. There is no attachment from the

trial court record of any kind. “[I]t is an appellant's burden to present a

complete record and to establish that an error is preserved for our review.”

Early v. Commonwealth, 470 S.W.3d 729, 734 (Ky. 2015). The Court of Appeals

did not abuse its discretion in declining to issue the writ based on an

insufficient record.

      Finally, we briefly note Lang’s statutory right to a speedy trial under

KRS1 500.110. Lang never cited to this statute in his petition before the Court

of Appeals, and he cites it only once before this Court merely to highlight the

egregiousness of the delay of his trial. But even if we could say the Court of

Appeals should have analyzed the petition under the auspices of KRS 500.110,

we still would affirm for the lack of a record because there is no proof of a

detainer, no proof a request for speedy trial was made to the trial court nor

notice of said request being sent to the Commonwealth. See Spivey v. Jackson,

602 S.W.2d 158 (Ky. 1980); Donahoo v. Dortch, 128 S.W.3d 491 (Ky. 2004).

      The Court of Appeals is affirmed.

      All sitting. All concur.




      1   Kentucky Revised Statutes.
                                          5
COUNSEL FOR APPELLANT:

James Lang, pro se

APPELLEE:

Hon. Eric Haner, Judge
Jefferson Circuit Court

COUNSEL FOR REAL PARTY IN INTEREST:

Daniel Cameron
Attorney General of Kentucky

Jeanne Anderson
Special Assistant Attorney General




                                     6